Citation Nr: 0905553	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-24 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to 
include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for sebhorrheic 
dermatitis, to include as secondary to exposure to ionizing 
radiation.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for urinary frequency, 
to include as secondary to exposure to ionizing radiation.

8.  Entitlement to service connection for dry eyes, claimed 
as secondary to service-connected bilateral cataracts.

9.  Entitlement to service connection for high cholesterol, 
to include as secondary to exposure to ionizing radiation.

10. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for mouth 
tumors, also claimed as leukoplakia, to include as secondary 
to exposure to ionizing radiation.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lymphadenopathy, to include as secondary to exposure to 
ionizing radiation.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disability.

14.  Entitlement to a compensable rating for a scar of the 
left index finger.  

15.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.  Prior to that time, he served in the U.S. 
Naval Reserve for approximately four years.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A hearing at the RO was held in October 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand is necessary with 
respect to the following issues:  entitlement to service 
connection for sebhorrheic dermatitis, urinary frequency, dry 
eyes, and high cholesterol; whether new and material evidence 
has been received to reopen claims of entitlement to service 
connection for mouth tumors, lymphadenopathy, a low back 
disability, and a pulmonary disability; and entitlement to a 
compensable rating for a scar of the left index finger.  

These issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's hypothyroidism is as likely as not the 
result of exposure to ionizing radiation in service.

2.  Diabetes mellitus was not clinically evident in service 
or for many years thereafter and the most probative evidence 
indicates that the veteran's post-service diabetes mellitus 
is not causally related to his active service or any incident 
therein, including exposure to ionizing radiation.

3.  Hypertension was not clinically evident in service or for 
many years thereafter and the most probative evidence 
indicates that the veteran's post-service hypertension is not 
causally related to his active service or any incident 
therein.

4.  A chronic sleep disorder was not clinically evident in 
service and the record on appeal contains no indication that 
the veteran has been diagnosed as having a chronic sleep 
disorder.

5.  The veteran's tinnitus is as likely as not the result of 
noise exposure in service or associated with his service-
connected noise-induced hearing loss.

6.  Audiometric testing shows that the veteran has Level I 
hearing in the right and left ears.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, 
hypothyroidism was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, including as the result of exposure to ionizing 
radiation while on active duty, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

5.  Affording the veteran the benefit of the doubt, tinnitus 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

6.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, however, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

A review of the record in this case indicates that in 
September 2004, prior to the initial decision on the claims, 
the RO provided the veteran with a VCAA notification letter 
which addressed all three notice elements delineated in 
38 C.F.R. § 3.159.  In an August 2006 letter, the RO notified 
the veteran of the additional requirements delineated by the 
Court in Dingess/Hartman, then reconsidered the claims 
addressed in this decision in a December 2007 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  

With respect to the issue of entitlement to an initial 
compensable rating for hearing loss, the Board finds that the 
notification requirements of 38 U.S.C.A. § 5104 and 7105 have 
been met.  A review of the record indicates that the veteran 
was duly provided notice of the decision on appeal, as well 
as an explanation of the procedure for obtaining appellate 
review of the decision.  Following receipt of his notice of 
disagreement, the veteran was appropriately notified of the 
pertinent rating criteria regarding the issue of entitlement 
to an initial compensable rating for hearing loss.  See e.g. 
February 2008 Statement of the Case.  Additionally, the Board 
notes that neither the veteran nor his representative has 
raised any allegations of prejudice regarding any 
notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the veteran's service treatment and personnel 
records are on file, as are post-service VA and private 
clinical records identified or submitted by the veteran.  
Despite being given the opportunity to do so, the veteran has 
neither submitted nor identified any additional post-service 
VA or private clinical records pertaining to his claim and 
none is evident from a review of the record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

Finally, the Board observes that the RO has solicited the 
necessary medical opinions with respect to the claims 
adjudicated in this decision.  The record shows that he was 
afforded a series of VA medical examinations for VA 
compensation purposes in October 2004.  Based on a review of 
the record in this case, the Board concludes that the record 
on appeal now contains sufficient medical evidence to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further VCAA notification or 
development action is necessary.  A remand would only result 
in unnecessarily delaying this matter with no benefit flowing 
to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Neither the veteran nor his representative has 
argued otherwise.  


Background

In pertinent part, the veteran's service treatment records 
show that in January 1957, the veteran was examined in 
connection with his call to active duty.  At that time, he 
reported a family history of diabetes, indicating that his 
grandmother, grandfather, uncle, and cousin all had the 
condition.  On examination, no pertinent abnormalities were 
identified.  

In-service treatment records are negative for pertinent 
complaints or findings, including hypothyroidism, diabetes 
mellitus, hypertension, a sleep disorder, hearing loss, or 
tinnitus.  

At his February 1959 military separation medical examination, 
the veteran's vascular system and endocrine system were 
normal.  Neurologic and psychiatric evaluations were also 
normal.  The veteran's blood pressure was 110/78 and 
laboratory testing, including a urinalysis, was normal.  The 
veteran's hearing acuity was also normal, showing 15/15 on 
whispered and spoken voice testing.  

The veteran's service records also contain a DD Form 1141 
(Record of Exposure to Ionizing Radiation), noting that he 
had been exposed to ionizing radiation from March to October 
1959.  The total estimated cumulative dose was 49.56 
roentgens.

The veteran's service personnel records show that he served 
as Aircraft HF Communications Equipment and TACAN/Radio 
Navigation IMA Technician.  

In April 1959, following his separation from active service, 
the veteran submitted an original application for VA 
compensation benefits, seeking service connection for several 
disabilities.  His application, however, is entirely silent 
for any mention of diabetes mellitus, hypothyroidism, 
hypertension, a sleep disorder, hearing loss, or tinnitus, as 
is medical evidence received in support of the claim.  For 
example, a May 1959 VA medical examination report notes that 
the veteran's ears, lymphatic system, cardiovascular system, 
and digestive systems were normal and no neurological or 
endocrine system abnormalities were identified.  The 
veteran's blood pressure was 110/70.  

In November 1991, the veteran submitted additional claims of 
service connection for various disabilities which he argued 
were due to his exposure to ionizing radiation during active 
duty.  The veteran's claim, however, is again silent for any 
mention of diabetes mellitus, hypothyroidism, hypertension, 
or a sleep disorder, as is medical evidence received in 
support of the claim.  

In March 2004, the veteran submitted claims of service 
connection for several additional disabilities which he 
claimed were caused by his in-service radiation exposure, 
including service connection for hypothyroidism, 
hypertension, diabetes mellitus, tinnitus, and a sleep 
disorder.  These claims are the subject of the instant 
appeal.  

Records received in connection with the veteran's claims 
included VA clinical records dated from June 1980 to October 
2004.  In pertinent part, these records show that in April 
2003, the veteran was noted to have elevated blood sugar.  He 
reported a family history of diabetes mellitus.  The veteran 
was subsequently diagnosed as having diabetes mellitus.  In 
January 2004, the veteran was placed on medication for mild 
hypothyroidism.  An October 2004 VA clinical record notes 
that the veteran had had hypertension for ten years, had been 
on medication for hypothyroid disease for one year, and had 
had diabetes mellitus controlled by diet and exercise for two 
years.  

In October 2004, the veteran was afforded a VA audiology 
examination in connection with his claim.  He reported a 
history of in-service noise exposure, stating that he had 
been exposed to aircraft engine noise for two years.  He 
denied post-service occupational noise exposure, stating that 
he had worked in an electronics lab.  The veteran also denied 
post-service recreational noise exposure, a family history of 
hearing loss, or other organic pathology.  The veteran 
indicated that he had experienced tinnitus on a daily basis 
since the late 1950's.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
40
LEFT
15
15
20
40
50

The four-frequency right pure tone average was 25 decibels in 
the right ear and 31 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 98 percent in the left ear.  The 
examiner indicated that it was his opinion that the veteran's 
hearing loss and tinnitus were at least as likely as not 
related to military noise exposure and the normal aging 
process.  

At a VA medical examination in October 2004, the veteran 
reported that he had developed diabetes mellitus at the age 
of 681/2 and was treated primarily by diet.  The veteran also 
reported that he had had hypertension for the past 10 to 12 
years and that he had been diagnosed as being hypothyroid 
approximately six months prior.  The examiner noted that the 
veteran felt that his hypothyroidism was related to his 
exposure to radiation during service.  The examiner concluded 
that while it was unlikely that the veteran's diabetes and 
hypertension were associated with his military service, "it 
is possible that persistent radiation from a long time ago 
can cause problems now and so we find that it is more likely 
than not that the hypothyroidism could have been related to 
his military service."

In support of the veteran's claim, he submitted numerous 
medical articles largely obtained from the internet regarding 
the effects of ionizing radiation.  In pertinent part, these 
records include the July 2005 testimony of a physician before 
the Senate Energy and National Resources Committee, noting 
that "[c]ancers, hypothyroidism and thyroid nodules are 
clearly linked to ionizing radiation exposure."  A July 2006 
Deseret Morning News article reported that scientists had 
determined that thyroid disease was related to radiation 
exposure from nuclear weapons.  A February 1998 paper 
presented to a workshop in the European Parliament entitled 
"Limitations of the ICRP Recommendations for Worker and 
Public Protection from Ionizing Radiation," cited a study of 
atomic bomb survivors in Osaka, Japan, finding an increased 
incidence of hypertension and diabetes.  An April 2008 
internet article discussing tinnitus notes that the condition 
had multiple etiologies, the most common of which was 
exposure to loud noise.  It was also noted that tinnitus may 
be associated with hearing loss.  

At his October 2008 Board hearing, the veteran testified that 
he had worked as an electronics technician during service and 
that his responsibilities included working aboard AWACs.  
During that time, he testified that he was accidentally 
exposed to ionizing radiation from the aircraft's charging 
reactor.  He argued that as a result of that exposure, he had 
developed multiple disabilities.  The veteran indicated that 
most of his crewmates had developed cancer.  He further 
indicated that he had been told by his physicians that his 
hypothyroidism was related to exposure to ionizing radiation.  


Service connection claims

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including 
cardiovascular-renal disease and diabetes mellitus, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The Board notes that 
section 3.310 was amended during the pendency of this appeal, 
effective October 10, 2006.  The Board has considered both 
versions of the regulation in adjudicating this appeal, but 
given the facts in this case, neither regulation results in a 
favorable decision.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Hypothyroidism:  

The veteran claims that he developed hyperthyroidism as a 
result of his accidental exposure to ionizing radiation 
during active service.  

As discussed above, the veteran's service treatment record 
confirm his exposure to ionizing radiation.  Specifically, 
the record on appeal contains a DD Form 1141, Record of 
Exposure to Ionizing Radiation, noting that the veteran had 
been exposed to an estimated 49.56 roentgens between March 
and October 1959.  

The Board notes that service connection for conditions 
claimed to be due to exposure to ionizing radiation in 
service can be established in three different ways.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

First, there are certain diseases that are presumptively 
service-connected in "radiation-exposed veterans" under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The enumerated 
diseases, however, do not include hypothyroidism.  Thus, this 
provision is not for application.  

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a "radiogenic 
disease."  Again, however, because hypothyroidism is not a 
"radiogenic disease," this provision is not for 
application.  

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation).

In that regard, while hypothyroidism was not present during 
the veteran's active service or for many years thereafter, he 
has submitted medical articles obtained from the internet 
noting a "clear link" between hypothyroidism and ionizing 
radiation exposure.  While these articles speak in general 
terms, rather than to the facts specific to the veteran's 
case, they appear to discusses the relationship between 
hypothyroidism and radiation exposure with a degree of 
certainty such that they are probative to the veteran's case.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  

More significantly, the Board notes that in October 2004, a 
VA examiner concluded, after examining the veteran and 
reviewing his medical history, that "it is more likely than 
not" that the veteran's hypothyroidism was related to his 
exposure to ionizing radiation during service.  

The Board notes that there is no other probative evidence in 
the record on appeal attributing the veteran's hypothyroidism 
to any other cause.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for hypothyroidism is warranted.


Diabetes mellitus and hypertension:  

The veteran also seeks service connection for diabetes 
mellitus and hypertension.  With respect to his diabetes 
mellitus, he argues that his pancreas was damaged by his 
exposure to ionizing radiation during service, resulting in 
diabetes mellitus.  

With respect to his hypertension, the veteran argues that it 
is either secondary to his diabetes mellitus or developed as 
a result of aggravation associated with the VA claims 
process.  

As a preliminary matter, the Board notes that because neither 
diabetes mellitus nor hypertension is among the disease 
delineated in 38 C.F.R. § 3.309(d) or 3.311, the presumptive 
regulations pertaining to ionizing radiation are not for 
application.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Thus, the Board has considered the veteran's claims under the 
general provisions pertaining to service connection.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) 
(service connection for a condition claimed to be due to 
exposure to ionizing radiation can be established by showing 
that the disease was incurred during or aggravated by service 
without regard to the statutory provisions concerning 
radiation exposure).  

In that regard, the Board notes that the veteran's service 
treatment records are negative for complaints or findings of 
diabetes mellitus or hypertension.  Indeed, at his February 
1959 military separation medical examination, the veteran's 
vascular system and endocrine system were normal.  Both a 
blood pressure reading and laboratory testing were within 
normal limits.  

The Board further notes that the record on appeal is entirely 
negative for complaints or findings of diabetes mellitus or 
hypertension within the one-year presumptive period following 
the veteran's separation from active service.  Indeed, as 
discussed above, a May 1959 VA medical examination report 
specifically notes that the veteran's cardiovascular system 
was normal, and his blood pressure was 110/70.  No complaints 
or findings of diabetes were recorded.

The record on appeal further shows that the veteran was not 
diagnosed as having hypertension and diabetes for several 
decades after his separation from active service.  The 
veteran does not contend otherwise.  

Although the record in this case shows that neither diabetes 
mellitus nor hypertension were present in service or for many 
years thereafter, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The record, however, contains no probative evidence that 
either condition is causally related to the veteran's active 
service or any incident therein, including exposure to 
ionizing radiation.  Rather, in October 2004, after examining 
the veteran and reviewing his medical history, a VA examiner 
concluded that it was unlikely that the veteran's diabetes 
mellitus and hypertension were associated with his military 
service. 

The Board assigns this opinion great probative weight, as it 
was offered by a medical professional who is clearly 
competent to comment on the etiology of the veteran's claimed 
conditions.  The Board further observes that the examiner 
based his conclusions on a review of the veteran's pertinent 
medical history.  

The only opinion of record which contradicts his conclusions 
is that of the veteran.  As the record does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, however, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the Board finds that the 
veteran's contentions regarding the etiology of his diabetes 
mellitus and hypertension do not outweigh the October 2004 VA 
medical opinions described above.  

The Board has also considered the medical articles obtained 
by the veteran from the internet.  As discussed above, one of 
the articles notes that one study of atomic bomb survivors 
noted an increased incidence of hypertension and diabetes.  
The Board finds that this evidence is of limited probative 
value, as it simply discusses the results of one study, 
conducted long ago on a limited survivor group, largely for 
the purpose of arguing that the research into non-cancer 
effects of radiation exposure had been thus far inadequate.  
The article contains no specific information relative to the 
veteran's case, nor does it discusses the relationship 
between hypertension, diabetes mellitus, and radiation 
exposure with a degree of certainty such that it is of 
significant probative value here.  11 Vet. App. at 317.  

In summary, the Board finds that the most probative evidence 
of record shows that the veteran's diabetes mellitus and 
hypertension were not present in service or for many years 
thereafter, nor are they related to his active service or any 
incident therein, including exposure to ionizing radiation.  
The Board further notes that the record on appeal contains 
absolutely no indication, nor has the veteran contended, that 
his diabetes mellitus and hypertension are causally related 
to or aggravated by any service-connected disability.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against the claims of service connection 
for diabetes mellitus and hypertension.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision, the Board has carefully considered 
the veteran's contentions to the effect that he developed 
hypertension as a result of the stress and aggravation in 
dealing with the VA claims process.  With all due respect for 
the sincerity of the veteran's assertions, there is no legal 
basis upon which to award service connection on this basis.  
Applicable statutes provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131.  The laws enacted by Congress do not provide a basis to 
award compensation for disabilities incurred as a result of 
stress from the VA claims process and the Board is bound by 
the applicable laws.  38 U.S.C.A. § 7104(c) (West 2002).  


Sleep disorder:  

The veteran claims service connection for a sleep disorder is 
warranted as he has had "difficulty in getting a relaxing 
night sleep" for the past several years.  He reports that he 
is attending a stress relaxation program and has tries to use 
relaxation therapy before going to bed.  The veteran argues 
that his sleep disorder "is most likely caused by all of the 
anxiety and possible PTSD that I have been through, while 
trying to get across to the VA Rating board the damaging 
effects of Ionizing Radiation."  See August 8, 2005, notice 
of disagreement. 

After carefully considering the record on appeal, the Board 
finds that service connection for a sleep disorder is not 
warranted.  In that regard, the Board notes that the 
veteran's service treatment records are entirely negative for 
notations of a chronic sleep disorder.  Moreover, the record 
on appeal is negative for competent evidence that the veteran 
has been diagnosed as having a chronic sleep disorder since 
his separation from service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the evidence of record is negative for 
competent evidence of a current diagnosis of a chronic sleep 
disorder.  While the Board has considered the veteran's 
reports that he has "difficulty in getting a relaxing night 
sleep," the Court has held that a symptom alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999).  While the veteran is 
competent to describe his difficulties in getting a relaxing 
night's sleep, he is not competent to conclude that such 
symptoms are indicative of a chronic sleep disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has a chronic 
sleep disorder.  As noted, absent proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.  Thus, service connection for a sleep disorder 
is denied.

Tinnitus

The veteran also seeks service connection for tinnitus.  He 
argues that service connection is warranted as he developed 
tinnitus as a result of his prolonged exposure to aircraft 
engine noise during active duty.  

The veteran's service personnel records show that he served 
as Aircraft HF Communications Equipment and TACAN/Radio 
Navigation IMA Technician, military occupational specialties 
which are certainly consistent with veteran's reports of 
noise exposure from aircraft engines.  

Although the record on appeal is negative for contemporaneous 
notations of tinnitus during service or for several decades 
thereafter, as discussed above, service connection may 
nonetheless be granted for a disease diagnosed after service 
discharge, when all the  evidence, including that pertinent 
to service, establishes  that the disease was incurred in 
active service.  38 C.F.R. § 3.303(d).  

In this case, the record on appeal shows that in October 
2004, a VA examiner concluded that the veteran's tinnitus was 
at least as likely as not related to military noise exposure 
and the normal aging process.  Cf. Mittleider v. West, 11 
Vet.  App. 181 (1998) (when it is not possible to separate 
the effects of a service-connected disability and a 
nonservice-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
attributed to the service-connected disability).  The Board 
observes that there is no other medical evidence of record 
addressing the etiology of the veteran's tinnitus.  

The Board further notes that service connection has been 
established for the veteran's hearing loss, which the record 
shows is noise-induced, i.e., a result of his exposure to 
acoustic trauma during service.  The veteran has provided 
medical treatise information noting that tinnitus usually 
accompanies noise-induced hearing loss. 

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
in equipoise and therefore sufficient to award service 
connection for tinnitus.  


Compensable rating for bilateral hearing loss

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case with the veteran's 
hearing loss, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2008).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2008).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an initial compensable rating 
for bilateral hearing loss.

As discussed above, the October 2004 VA audiometric 
examination showed that the veteran had an average pure tone 
threshold of 25 decibels in the right ear with speech 
discrimination of 96 percent correct.  He had an average pure 
tone threshold of 31 decibels in the left ear with speech 
discrimination of 98 percent correct.

The only possible interpretation of these examination results 
is that the veteran's hearing loss is at Level I in both the 
right and left ears.  Therefore, the criteria for an initial 
compensable rating have not been met.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board considered the provisions of 
38 C.F.R. § 4.86, but the results of this audiometric 
examination shows that these provisions are not applicable.

The Board has carefully reviewed the veteran's claims folder 
in its entirety, but finds no other probative evidence of 
record showing that his hearing loss disability is more 
severe for compensation purposes than demonstrated on the 
audiological evaluation discussed above.  There is no basis 
for the assignment of staged ratings.

The Board notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, as 
explained above, the numeric designations correlate to a 
noncompensable disability rating.  For these reasons and 
bases, the Board finds that the preponderance of the evidence 
is against an initial compensable rating for bilateral 
hearing loss.

In reaching this decision, the Board has considered whether 
an extraschedular rating is warranted with respect to the 
veteran's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
However, after reviewing the record, the Board finds that 
there is no basis for further action on this question.  There 
is no objective evidence of record demonstrating that the 
veteran's service-connected hearing loss markedly interferes 
with his employment, beyond that contemplated by the rating 
schedule.  Likewise, there is no evidence of record showing 
that he has been frequently hospitalized due to hearing loss.  
The veteran does not contend otherwise.  Consequently, the 
Board finds that no further action on this matter is 
warranted.


ORDER

Entitlement to service connection for hypothyroidism is 
granted.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  




REMAND

As discussed above, under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in the 
context of a claim to reopen, as is the case here with the 
veteran's claims of service connection for mouth tumors, 
lymphadenopathy, a low back disability, and a pulmonary 
disability, VA must look at the bases for the denial in the 
prior decision and respond with a VCAA notice letter that 
describes what evidence would be necessary to substantiate 
that element of service connection that was found 
insufficient in the previous denial.  The RO has not yet 
provided the veteran with appropriate notice complying with 
Kent.  Thus, a remand is necessary.

In addition, with respect to the claims discussed immediately 
above, as well as the claims of service connection for 
urinary frequency, dry eyes, and high cholesterol, and the 
claim of entitlement to a compensable rating for a scar of 
the left index finger, the Board notes that since these 
issues were last reviewed by the RO in the July 2006 
Statement of the Case, additional evidence has been 
associated with the record on appeal.  The veteran has not 
waived his right to initial RO consideration of such 
evidence.  Thus, a remand is necessary.  See 38 C.F.R. § 
20.1304 (2008).

The Board also finds that based on the evidence of record, a 
VA medical examination is necessary to clarify the nature and 
etiology of the veteran's sebhorrheic dermatitis and dry 
eyes.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).  



Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the evidence necessary 
to reopen his previously denied claims of 
service connection for mouth tumors, 
lymphadenopathy, a low back disability, 
and a pulmonary disability, in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current condition manifested by dry 
eyes.  The claims folder must be provided 
to the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that the veteran currently has a 
disability manifested by dry eyes, and 
whether such condition is either causally 
related to or part and parcel of his 
service-connected cataracts.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current skin condition.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the whether 
it is at least as likely as not that the 
veteran's current skin condition is 
causally related to his active service or 
any incident therein, including exposure 
to radiation or treatment for a skin 
rash.  The examiner is advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  After the above development has been 
completed, and after conducting any 
additional development deemed necessary, 
the RO should review all the evidence of 
record in readjudicating the veteran's 
remaining claims on appeal.  If the 
veteran's claims remain denied, he and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


